Hart, J., (after stating the facts). The correctness 'of the- judgment of the circuit court depends upon the 'construction to be placed upon the policy. It'is admitted that the wound received by the plaintiff caused blood poisoning in his hand, and that this disability falls within the terms of the policy. It is claimed by counsel for the insurance -company, however, that the court erred in finding that the plaintiff was totally disabled under the evidence introduced. The plaintiff was injured on the 6th day of January, 1921, and blood poison developed in his injured hand on the 9th day of January following: This was three days after he sustained the injury. The language of the policy is that, if such injury shall wholly and continuously disable the insured from the date of the accident from performing the duties of his occupation, the company will pay him for the period of total loss of time commencing on the date of the accident. In this connection it may be stated that insurance policies are written on printed forms prepared by the insurance companies, and are liberally construed in favor of the insured. On the other hand, where the language of the policy is unambiguous, and but one reasonable construction of the contract is possible, it is the duty of the courts tp interpret the policy according to the plain import of its language. The language -of the clauses with reg*ard to total or partial disability is not ambiguous at all, and is susceptible of but one meaning. The words, “from date of the accident,” refer to the day on which the accident takes place. The words refer to a given point of time, and do not mean a period -of time three days afterwards. This view is strengthened when we consider the language of the latter -section of “part 3,” which is copied in our statement of facts. It provides that the company will pay -one-half of the weekly accident indemnity, if such injury shall not, from the date of the accident, wholly disable the insured, but shall, within thirty days thereafter, wholly and continuously disable him. Manifestly, .this clause would have been omitted if the words, “from date of accident,” had not meant from the day the injury was received. But it is contended that part 7 places blood poisoning and the other things mentioned therein in a class to themselves, and that they are exempt from the conditions of parts 2 and1 3. ¡We do not agree with counsel in this contention. The whole policy must be construed together, and there is nothing whatever to indicate that blood poisoning, sunstroke, freezing, etc., are exempt from the conditions specified in parts 2 and 3. Blood poisoning is caused by a foreign substance entering the blood, and the time when it develops will depend both upon the condition of the blood and the nature of the foreign substance entering it. When infection enters through the wound produced by the original accident, some time will elapse before blood poisoning develops, and the object of this clause of the policy is to bring blood poisoning, sun-stroke, freezing, hydrophobia or asphyxiation within the terms of the policy and to impose liability upon the insurance company when either one of these things results as an effect of the original injury. In other words, this clause makes the blood poisoning alleged and shown in this case a natural incident of the wound, and to be considered as’ an effect of the original injury, rather than as an independent or additional cause. Therefore, the court erred in finding for the plaintiff for total disability. The plaintiff was injured on the 6th day of January, 1921, and the blood poisoning did not develop until the 9th day of January, following, which could not be considered from the date of the accident. A construction of these words was involved in the case of Robinson v. Masonic Protective Assn. (Vt.), 88 Atl. 531, 47 L. R. A. (N. S.) 924, and the court said, that a construction making the words, “from date of the accident,” mean from the calendar date on which the accident occurred, would be so unreasonable in some cases as to render it almost certain that such a construction was not’ contemplated by the parties to the contract. The court pointed out, by way of illustration, that the insured might meet with an accident between eleven and twelve o ’clock at night, and yet, if that is the date contemplated by the policy, the total disability of the insured must begin within the same hour, and perhaps instantly, in order to entitle him to the benefits provided1 in the clause with regard to total disability. Continuing, the court said: “Assuming that this provision was inserted in the contract by the insurer with intentions reasonable and just toward the insured, we think the words, ‘date of the accident,’ as used in that clause, were intended to mean total disability from the day of the accident, reckoned from the time of the accident; that is, within twenty-four hours thereafter.” See also 5 Joyce on Ins. (2d ed.) § 3032 (e) where this construction is made a part of the text. The result of our views is that the court erred in holding that, under the circumstances, the plaintiff was totally disabled within the meaning of the policy, and for this error the judgment must be reversed, and the cause will be remanded for a new trial, unless the plaintiff elects within 15 days to take judgment here for the amount conceded by defendant to be due.